Macomber, J.
The allegations of the respondent to the petition of the appellant, show, among other things, that long prior to the filing of this petition an action was brought in the supreme court of this state by the trustees under the will of Jacob Straut against the present executor, in which Maria, the wife of Francis M. Hopper, and all others interested in the estate of JacobStraut, were made parties defendant. It is further alleged in this answer that such action was brought for the benefit of this petitioner, among others, and that he was represented therein. The petitioner claims, under Maria Straut, who, it is shown, was a party to the action in the supreme court. This is followed by proof of the judgment record in that action, and no evidence seems to have been given to vary or break the force thereof. Under these circumstances, the order of the surrogate is right, and must be affirmed. It is so ordered, with costs.
Brady, J., concurs.